Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2016/0246333 by Mehandjiysky et al. in view of U.S. PG Pub. No. 2018/0335803 by Jan et al.

As to Claim 1, Mehandjiysky teaches a mobile terminal [System including a portable computing device, see Figs. 1-3 and Para 0008], comprising: 
a host assembly [100, see Figs. 1-3 and Para 0011], comprising:
a base [First portion 102, see Figs. 1-3 and Para 0011], comprising a first surface [Top surface of the first portion 102, see Figs. 1-3 and Para 0011], wherein the first surface defines a receiving groove [Opening for the second portion 104, see Figs. 1-3 and Para 0011]; and 
a support [Second portion 104], rotatably connected to the base [102], capable of being located in the receiving groove and unfolded relative to the base, and comprising an inner face facing the first surface [see Figs. 1-3 and Para 0011]; and
a display assembly [Device 300 with a display 306, see Figs. 1-3 and Para 0019], detachably connected to the host assembly [Device 300 is detachably coupled to the stand 100, see Figs. 1-3 and Para 0019] and comprising: 
a display face [Display 306, see Figs. 1-3 and Para 0019]; 
a back face [Surface 304], arranged opposite to the display face [Surface 304 opposite the display surface 304, see Figs. 1-3 and Para 0019]; and 
a peripheral side face [Sidewalls 310], connected between the display face and the back face [Sidewalls between the display surface 306 and the back face 304, see Figs. 1-3 and Para 0019].
Mehandjiysky does not explicitly recite that when the support is unfolded with a first angle relative to the first surface of the base, the display face or the back face of the display assembly is attached to the inner face, and the peripheral side face of the display assembly abuts against the base at a bottom of the receiving groove.
In analogous art, Jan provides for a support that when unfolded with a first angle relative to the first surface [112] of the base [110], the display face or the back face of the display assembly [142a] is attached to the inner face [112], and the peripheral side face of the display assembly [Bottom surface of 220] abuts against the base at a bottom of the receiving groove [Base surface of 122] [see Figs 2A and 2B and Para 0037].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the device of Mehandjiysky such that when the support is unfolded with a first angle relative to the first surface of the base, the display face or the back face of the display assembly is attached to the inner face, and the peripheral side face of the display assembly abuts against the base at a bottom of the receiving groove, as taught by Jan, in order to improve the connection of electronic devices with docking stations [see Para 0003 of Jan].
As to Claim 2, the combination of Mehandjiysky and Jan teaches the mobile terminal as claimed in claim 1, 
wherein the host assembly has a folded state the support comprises a first outer face [Inner face of second portion 104], and the first outer face is arranged opposite to the inner face [Second portion 104, see Figs. 1-3 and Para 0011]; and 
when the host assembly has a folded state, the support is located in the receiving groove [Opening for the second portion], the first outer face is substantially flush with the first surface [see Fig. 2] and the inner face is attached on the base at the bottom of the receiving groove.
As to Claim 3, the combination of Mehandjiysky and Jan teaches the mobile terminal as claimed in claim 2, 
wherein the base [First portion 102] comprises: 
a first side face [First side of the first portion 102], adjacent and connected to the first surface [Top surface of the first portion 102] [see Fig. 3A]; 
a second side face [Second side of the first portion 102], adjacent and connected to the first surface and arranged opposite to the first side face [see Fig. 3A]; and
a third side face [Bottom side of the first portion 102], adjacent and connected to the first surface, connected between the first side face and the second side face, and parallel to a rotation center axis of the support [see Fig. 3A].
As to Claim 4, the combination of Mehandjiysky and Jan teaches the mobile terminal as claimed in claim 3, 
wherein the base [First portion 102] comprises a fourth side face opposite to the third side face, the fourth side face is connected between the first side face and the second side face, the receiving groove comprises a first end and a second end opposite to the first end, the first end of the receiving groove penetrates through the third side face, and the second end of the receiving groove penetrates through the fourth side face [see Fig. 2].
As to Claim 5, the combination of Mehandjiysky and Jan teaches the mobile terminal as claimed in claim 3, 
wherein the receiving groove [Opening for the second portion 104] comprises a first end and a second end opposite to the first end [Opening for the second portion 104 with two ends], the first end of the receiving groove penetrates through the first side face, and the second end of the receiving groove penetrates through the second side face [see Figs. 1-3].
As to Claim 6, the combination of Mehandjiysky and Jan teaches the mobile terminal as claimed in claim 2, 
wherein the base comprises a fixing member [Protrusions 108 for fixing, see Figs. 1-3], the fixing member is disposed at the bottom of the receiving groove [Opening for the second portion 104], two pivoting parts are arranged on the fixing member [104 Pivoting], each of two ends of the fixing member is provided with a corresponding one of the two pivoting parts, and each of two ends of the support is rotatably connected to the corresponding one of the two pivoting parts [see Fig. 3A-3C].
As to Claim 7, the combination of Mehandjiysky and Jan teaches the mobile terminal as claimed in claim 6, 
wherein when the support is unfolded relative to the base, the display face or the back face of the display assembly is attached to the inner face, and the peripheral side face of the display assembly abuts against the fixing member [see Fig. 3A-3C].
As to Claim 8, the combination of Mehandjiysky and Jan teaches the mobile terminal as claimed in claim 6, 
wherein the fixing member [Protrusions 108 for fixing, see Figs. 1-3] comprises a second outer face away from the bottom of the receiving groove [Opening for the second portion 104], when the support is located in the receiving groove, the first outer face of the support is substantially flush with the second outer face of the fixing member [see Fig. 3A-3C].
As to Claim 9, the combination of Mehandjiysky and Jan teaches the mobile terminal as claimed in claim 6, wherein the fixing member comprises: 
a fixing seat [Bottom part of protrusions 108], disposed at the bottom of the receiving groove [Opening for the second portion 104] and defining a fixing hole [Fixing holes to receive protrusions]; and 
a fixing rod, stationary relative to the fixing seat [Bottom part of protrusions 108] and partially located in the fixing hole, wherein two ends of the fixing rod extend out of the fixing hole and operate as the two pivoting parts [see Fig. 3A-3C].
As to Claim 10, the combination of Mehandjiysky and Jan teaches the mobile terminal as claimed in claim 9, 
wherein the fixing rod comprises a first rod, a second rod, and an elastic member elastically disposed between the first rod and the second rod [see Figs. 1-3], 
wherein part of the first rod, part of the second rod and the elastic member are located in the fixing hole, and an end of the first rod and an end of the second rod extend out of the fixing hole and operate as the two pivoting parts [see Figs. 1-3].
As to Claim 13, the combination of Mehandjiysky and Jan teaches the mobile terminal as claimed in claim 2, 
wherein the host assembly comprises a keyboard, and the keyboard is disposed on the first surface and adjacent to the receiving groove [Keyboard, see Para 0025].
As to Claim 14, the combination of Mehandjiysky and Jan teaches the mobile terminal as claimed in claim 1, 
wherein the base defines at least one accommodating groove at the bottom of the receiving groove, and the at least one accommodating groove is configured to accommodate an external device when the support is unfolded relative to the base [see Figs. 3B-3C].
As to Claim 15, the combination of Mehandjiysky and Jan teaches the mobile terminal as claimed in claim 1, further comprising: 
a first magnetic element [Magnetically active component], disposed on the support [see Para 0021-0022]; and 
a second magnetic element [Magnetically active component in cavities], located on the display assembly and magnetically attracted to the first magnetic element [see Para 0021-0022];
wherein when the display assembly is carried on the support, the display assembly is stably arranged relative to the support under a magnetic force of the second magnetic element and the first magnetic element [see Figs. 1-3].
As to Claim 16, the combination of Mehandjiysky and Jan teaches the mobile terminal as claimed in claim 1, further comprising: 
a first electric connection part [108], arranged on the inner face [108 arranged on 104]; and 
a second electric connection part [308], disposed on the display assembly [108 arranged on 300]; 
wherein when the display face or the back face of the display assembly is attached to the inner face, the first electric connection part is contacted and electrically connected with the second electric connection part, and a transmission mode between the display assembly and the host assembly is a wired data transmission [see Figs. 3B-3C].
As to Claim 17, the combination of Mehandjiysky and Jan teaches the mobile terminal as claimed in claim 16, wherein the host assembly [100] comprises: 
an external communication module [Bluetooth], configured to communicate with an external device [see Para 0025]; and 
a first internal wireless communication module [USB module], configured to communicate with the external communication module [USB module for connected accessories to device 300];
the display assembly [Display 306] comprises a second internal wireless communication module [Device 306 communicating with stand 100 and accessory devices through 108];
wherein when the second electric connection part is disconnected from the first electric connection part, the second internal wireless communication module communicates with the first internal wireless communication module, and the transmission mode between the display assembly and the host assembly is a wireless data transmission [see Figs. 1-3 and Para 0025].
As to Claim 19, Mehandjiysky teaches and electronic device [System including a portable computing device, see Figs. 1-3 and Para 0008], comprising: 
an operating mechanism having a folded state and [100, see Figs. 1-3 and Para 0011], comprising: 
a supporting mount [First portion 102, see Figs. 1-3 and Para 0011], and comprising a first surface, and the first surface defines a receiving groove; and 
a supporting plate [Second portion 104], rotatably connected to the supporting mount and comprising an inner face facing the first face and a first outer face opposite to the inner face, [see Figs. 1-3 and Para 0011], 
wherein when the supporting plate is unfolded with a predetermined angle relative to the supporting mount, the supporting plate is fixed relative to the supporting mount and cooperatively define a supporting space with the supporting mount [see Figs. 3A-3C]; and 
a display mechanism [Device 300 with a display 306, see Figs. 1-3 and Para 0019], capable of communicating with the operating mechanism [Connector 108b electrically couples display 306 with the first portion 102], 
wherein when the display mechanism [Display 306] is disposed in the supporting space, the display mechanism is supported by the supporting plate and the supporting mount [see Figs. 1-3 and Para 0011].
Mehandjiysky does not explicitly recite that when the support is unfolded with a first angle relative to the first surface of the base, the display face or the back face of the display assembly is attached to the inner face, and the peripheral side face of the display assembly abuts against the base at a bottom of the receiving groove.
In analogous art, Jan provides for a support that when unfolded with a first angle relative to the first surface [112] of the base [110], the display face or the back face of the display assembly [142a] is attached to the inner face [112], and the peripheral side face of the display assembly [Bottom surface of 220] abuts against the base at a bottom of the receiving groove [Base surface of 122] [see Figs 2A and 2B and Para 0037].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the device of Mehandjiysky such that when the support is unfolded with a first angle relative to the first surface of the base, the display face or the back face of the display assembly is attached to the inner face, and the peripheral side face of the display assembly abuts against the base at a bottom of the receiving groove, as taught by Jan, in order to improve the connection of electronic devices with docking stations [see Para 0003 of Jan].
As to Claim 20, Mehandjiysky teaches a host assembly [100, see Figs. 1-3 and Para 0011] for a mobile terminal, the mobile terminal comprising an external device detachably connected to the host assembly, the external device comprising a first supported face and a second supported face connected to the first supported face; 
the host assembly [100, see Figs. 1-3 and Para 0011] comprising: 
a seat [Bottom part of protrusions 108], comprising a bearing face [Bottom side of the opening for the second portion 104], wherein the bearing face defines a receiving slot [Opening for the second portion 104]; and 
a support [Second portion 104], rotatably connected to the seat [Bottom part of protrusions 108], capable of being located in the receiving slot [Opening for the second portion 104] and unfolded relative to the seat, and comprising an inner face facing the bearing face [see Figs. 1-3 and Para 0011]; 
Mehandjiysky does not explicitly recite that when the support is unfolded with a first angle relative to the first surface of the base, the display face or the back face of the display assembly is attached to the inner face, and the peripheral side face of the display assembly abuts against the base at a bottom of the receiving groove.
In analogous art, Jan provides for a support that when unfolded with a first angle relative to the first surface [112] of the base [110], the display face or the back face of the display assembly [142a] is attached to the inner face [112], and the peripheral side face of the display assembly [Bottom surface of 220] abuts against the base at a bottom of the receiving groove [Base surface of 122] [see Figs 2A and 2B and Para 0037].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the device of Mehandjiysky such that when the support is unfolded with a first angle relative to the first surface of the base, the display face or the back face of the display assembly is attached to the inner face, and the peripheral side face of the display assembly abuts against the base at a bottom of the receiving groove, as taught by Jan, in order to improve the connection of electronic devices with docking stations [see Para 0003 of Jan].


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2016/0246333 by Mehandjiysky et al. in view of U.S. PG Pub. No. 2018/0335803 by Jan et al. and further view of U.S. PG Pub. No. 2013/0335914 by Lee.

As to Claim 11, the combination of Mehandjiysky and Jan teaches the mobile terminal as claimed in claim 6, wherein the support [Second portion 104] comprises a supporting plate [Upper part of the second portion 104], an end of the supporting plate defines a recess, each of two side walls of the fixing plate arranged at two opposite sides of the recess defines a pivoting hole [Second portion 104 with two sidewalls], each of two pivoting parts is interposed in a corresponding pivoting hole and rotatably connected to the supporting plate at the corresponding pivoting hole [see Fig. 1-3 of Mehandjiysky], however,
The combination of Mehandjiysky and Jan does not explicitly teach that the host assembly further comprises two limiting members, each of the two limiting members is disposed between a corresponding pivoting part and an inner wall of the supporting plate around a corresponding pivoting hole, and the supporting plate is unfolded and fixed relative to the base.
In analogous art, Lee provides for a host assembly that comprises two limiting members [Stoppers 137 limit the rotation range, see Para 0037], each of the two limiting members is disposed between a corresponding pivoting part and an inner wall of the supporting plate around a corresponding pivoting hole, and the supporting plate is unfolded and fixed relative to the base [see Figs. 6-7].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the folding mechanism of the stand of Mehandjiysky to include two limiting members, each of the two limiting members is disposed between a corresponding pivoting part and an inner wall of the supporting plate around a corresponding pivoting hole, and the supporting plate is unfolded and fixed relative to the base, as taught by Lee, in order to improve the connection mechanism between portable electronic devices and supporting assemblies/docking stations when they are coupled [see Para 0015-0016 of Lee].
As to Claim 12, the combination of Mehandjiysky, Jan, and Lee teaches the mobile terminal as claimed in claim 11, 
wherein the limiting member comprises two limiting protrusions [Stoppers 137 limit the rotation range, see Para 0037], each of the two limiting protrusions is disposed on the corresponding pivoting part, and each of two inner walls of the supporting plate around a corresponding pivoting hole defines a limiting groove [see Figs. 6-7 of Lee]; 
when each of the limiting protrusions on the corresponding pivoting part is located in a corresponding limiting groove of the supporting plate, and the support is unfolded and fixed relative to the base [see Figs. 6-7 of Lee].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2016/0246333 by Mehandjiysky et al. in view of U.S. PG Pub. No. 2018/0335803 by Jan et al. and further view of U.S. PG Pub. No. 2013/0335914 by Lee and 2016/0162241 by An et al.

As to Claim 18, the combination of Mehandjiysky, Jan, and Lee teaches the mobile terminal as claimed in claim 17, however,
The combination of Mehandjiysky, Jan, and Lee does not explicitly teach that the host assembly comprises a detection element and a changeover switch, in response to the detection element detecting that the second electric connection part is electrically connected to the first electric connection part, the changeover switch changes the transmission mode from the wireless data transmission to the wired data transmission.
In analogous art, An provides for the host assembly that comprises a detection element [Sensor included in the device, see Para 0090] and a changeover switch [The processor 120 may determine an arrangement state of the sub-display unit as a state in which the sub-display unit attached to the main display unit of the electronic device 101 is separated, Para 0153], in response to the detection element detecting that the second electric connection part is electrically connected to the first electric connection part [Sensor identifies a coupled or detached/separated state, see Para 0131-0132], the changeover switch changes the transmission mode from the wireless data transmission to the wired data transmission [When the wired communication, to which the main display and the sub-display unit are connected, is connection-released, the display processing program 135 may connect the main display unit and the sub-display unit through a short-range wireless communication, see Para 0049].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the folding mechanism of the stand of Mehandjiysky to include a detection element and a changeover switch, in response to the detection element detecting that the second electric connection part is electrically connected to the first electric connection part, the changeover switch changes the transmission mode from the wireless data transmission to the wired data transmission, as taught by An, in order to improve the in-use efficiency of the display of the foldable electronic devices through detecting the arrangement state of the electronic devices [see Para 0007-0008 of An].

Response to Arguments
Applicant's arguments, filed 06/27/2022, have been fully considered but they are not persuasive. 
Argument (1): Regarding Claims 1-20, Applicant argues that, as shown in at least FIGS. 2, 3A and 3B of Mehandjiysky, the opening is only used for receiving the second portion 104, and the second portion 104 has occupied all of the space in the opening of the first portion 102. When the device 300 is coupled to the stand 100 and in the unfold state as shown FIG. 3A, since all space of the opening has been occupied by the second portion 104, the device 300 will not abut against the bottom of the opening; instead, the device 300 can at most abut against the upper surface and the curved surface of the second portion 104. Therefore, the peripheral side face of the device 300 can only abut against a surface of the second portion 104 but cannot abut against the bottom of the opening when the device 300 is in the unfolded state. Accordingly, Mehandjiysky fails to teach or suggest the above technical features.
Examiner’s Response: While Mehandjiysky does not explicitly recite that when the support is unfolded with a first angle relative to the first surface of the base, the display face or the back face of the display assembly is attached to the inner face, and the peripheral side face of the display assembly abuts against the base at a bottom of the receiving groove, Jan discloses such features as mapped above in the independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166. The examiner can normally be reached Mon, Wed, Th 10:00-5:00 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARYAM . SOLTANZADEH
Examiner
Art Unit 2646



/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646